DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
 
Response to Amendment
The amendment filed on 3/7/2022 has been entered. Claims 1-4, 6, 8, 10, 12, 15-16, and 18 remain pending the application. Claim 12 is withdrawn.

Response to Arguments
Applicant's arguments filed on 3/7/2022 have been fully considered but they are not persuasive.
Applicant argues on page 8 that a person having ordinary skill in the art would not be motivated to combine Rothberg with Naghavi because the modifications of Rothberg would fail to provide any benefit to a non-imaging technique. The Examiner respectfully disagrees. Rothberg states the benefit it terms of imaging because that is the context with which Rothberg describes their device. However, a person having ordinary skill in the art would understand that allowing for coordination between multiple interconnected ultrasound transducer probes to provide higher functionality and versatility than that provided by a single ultrasound probe would apply to situations involving non-imaging probes. The same higher functionality and versatility would still result, since multiple probes could be used and coordinated even in a non-imaging context. In response to the Applicant arguments that there would be no benefit. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Accordingly, this argument is not persuasive.
Applicant argues on page 8 that person having ordinary skill in the art would not be motivated to combine Sharf with Naghavi and Rothberg because Rothberg uses a large number of transducer elements where as Sharf uses a small number of transducer elements. First of all, the Examiner provides a motivation to combine (in order to allow for quantitative assessment of the heart with greater temporal resolution and accurate timing) which has not been specifically addressed. Second, Sharf is not modifying Rothberg. Sharf is modifying Naghavi as modified by Rothberg. Finally, the number of transducer elements does not appear to have any bearing on whether or not a non-imaging transducer can be used to replace an imaging transducer. Sharf is not modifying Rothberg to reduce the number of transducer elements, Sharf is only modifying Rothberg to use a non-imaging probe as discussed in the previous rejection and the rejection below. Accordingly, this argument is not persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Processing unit in claims 1 and 15 and all claims depending therefrom.
Latching mechanism in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi et al. (US20120065514, hereafter Naghavi) in view of Rothberg et al. (US20150080724, hereafter Rothberg) and Sharf et al. (US20100049052, hereafter Sharf).
Regarding claim 1, Naghavi discloses a system for measuring arterial parameters (Naghavi, Para 116; “the invention includes a measure and record of the blood pressure of the subject. In an embodiment, blood pressure measurements can be any that are suitable and well known in the art. In one embodiment, the blood pressure of the subject is measured using Korotkoff sounds or oscillometric methods. In an alternate embodiment, blood pressure measurement is implemented by measuring radial artery waveforms to calculate systolic, diastolic and mean pressures”) using non-imaging ultrasound (Naghavi, Para 121; “one or more of the Doppler probes, as depicted in FIGS. 3A-C of the Modular Apparatus can be utilized to determine blood pressure after occlusion at a location on the brachial arterial tree and at a location on the femoral arterial tree”), the system comprising:
an acquisition unit for acquiring Doppler ultrasound signals from at least one blood vessel (Naghavi, Para 121; “one or more of the Doppler probes, as depicted in FIGS. 3A-C of the Modular Apparatus can be utilized),
wherein the acquisition unit comprises an ultrasound probe having a first probe and a second probe, wherein the first probe is positioned to acquire a first Doppler signal and the second probe is positioned to acquire a second Doppler signal originating from a different location in a body than the first Doppler signal (Naghavi, Para 121; “one or more of the Doppler probes, as depicted in FIGS. 3A-C of the Modular Apparatus can be utilized to determine blood pressure after occlusion at a location on the brachial arterial tree and at a location on the femoral arterial tree. The two values are compared by the unit's software and an index is calculated and reported.”) (Naghavi, Para 120-122; describing several examples taking measurements at different parts of the bodies) (Naghavi, Para 54; “at least two of the plurality of Doppler sensors are adapted to be disposed over a single arterial flow path and at a spaced apart distance sufficient for pulse wave velocity (PWV) measurement and wherein the CPU is programmed to perform PWV analysis”),
wherein the ultrasound probe is configured to provide a single probe in an integrated configuration of the ultrasound probe (Naghavi, Para 168; “Typically pulse wave form analysis is determined by use of a single Doppler probe. If there is an increase in the diameter of the artery (e.g. induced by reactive hyperemia such as by occlusion of the brachial artery by a blood pressure cuff) this will delay the reflectance (backward) wave which will then increase the overall width, W, of the pulse or decrease its height.”), and wherein the ultrasound probe is further configured to provide two probes in a split configuration of the ultrasound probe (Naghavi, Para 121; “one or more of the Doppler probes, as depicted in FIGS. 3A-C of the Modular Apparatus can be utilized to determine blood pressure after occlusion at a location on the brachial arterial tree and at a location on the femoral arterial tree. The two values are compared by the unit's software and an index is calculated and reported.”) (Naghavi, Para 120-122; describing several examples taking measurements at different parts of the bodies); and
Naghavi interpreted as disclosing this limitation in the claim because Naghavi discloses measuring from a single artery using a single probe (equivalent to the integrated probe) and at least two arteries when using two spaced apart probes (equivalent to the split configuration).
a processing unit for processing the acquired Doppler ultrasound signal and determining, based on a time delay between the acquired Doppler signals, changes in the blood vessel through measurements of at least Peak Systolic Velocity (PSV) (Naghavi, Para 172; “Methods and apparatus for comprehensive assessment of vascular function are provided by [...] peak systolic Doppler velocity measurement by Doppler ultrasonography.”) and Pulse Wave Velocity (PWV) (Naghavi, Para 95; “to control and receive data from one or more Doppler probes in order to measure [...] PWV”) (Naghavi, Para 159; “PWV can be detected by tonometry, ultrasonography, and oscillometrics, In one embodiment of the invention PWV is determined by Doppler measurements at two spaced apart sited on a single arterial tree.”) (Naghavi, Para 95; “to control and receive data from one or more Doppler probes in order to measure [...] PWV”) (Naghavi, Para 159; “PWV can be detected by tonometry, ultrasonography, and oscillometrics, In one embodiment of the invention PWV is determined by Doppler measurements at two spaced apart sited on a single arterial tree.”),
wherein the processing unit is configured to estimate the PSV and PWV (Naghavi, Para 172; “Methods and apparatus for comprehensive assessment of vascular function are provided by [...] peak systolic Doppler velocity measurement by Doppler ultrasonography.”) (Naghavi, Para 95; “to control and receive data from one or more Doppler probes in order to measure [...] PWV”) for a specific artery or blood vessel when the ultrasound probe has the integrated configuration (Naghavi, Para 168; “Typically pulse wave form analysis is determined by use of a single Doppler probe. If there is an increase in the diameter of the artery (e.g. induced by reactive hyperemia such as by occlusion of the brachial artery by a blood pressure cuff) this will delay the reflectance (backward) wave which will then increase the overall width, W, of the pulse or decrease its height.”) (Naghavi, Para 168; “PWV can be detected by tonometry, ultrasonography, and oscillometrics, In one embodiment of the invention PWV is determined by Doppler measurements at two spaced apart sited on a single arterial tree.”), and the processing unit is configured to estimate the PWV for at least two arteries or blood vessels when the ultrasound probe has the split configuration (Naghavi, Para 121; “one or more of the Doppler probes, as depicted in FIGS. 3A-C of the Modular Apparatus can be utilized to determine blood pressure after occlusion at a location on the brachial arterial tree and at a location on the femoral arterial tree. The two values are compared by the unit's software and an index is calculated and reported.”) (Naghavi, Para 120-122; describing several examples taking measurements at different parts of the bodies) (Naghavi, Para 95; “to control and receive data from one or more Doppler probes in order to measure [...] PWV”) (Naghavi, Para 159; “PWV can be detected by tonometry, ultrasonography, and oscillometrics, In one embodiment of the invention PWV is determined by Doppler measurements at two spaced apart sited on a single arterial tree.”).
Naghavi interpreted as disclosing this limitation in the claim because Naghavi discloses measuring from a single artery using a single probe (equivalent to the integrated probe) and at least two arteries or locations when using two spaced apart probes (equivalent to the split configuration).
Naghavi does not clearly and explicitly disclose wherein the acquisition unit comprises an ultrasound probe having a plurality of transducer elements arranged in a grid configuration, and having a first probe and a second probe detachably connected to each other, and wherein the ultrasound probes are non-imaging ultrasound probes.
In an analogous ultrasound probe field of endeavor Rothberg discloses wherein an acquisition unit comprises an ultrasound probe having a plurality of transducer elements arranged in a grid configuration (Rothberg, Figures 2A-2D; showing this configuration) (Rothberg, Para 155; “the plurality of ultrasonic transducers 204 of ultrasound transducer probe 200 may include an array of sixteen rows (parallel to the width W1) of ultrasound elements with each row of ultrasound elements having 128 ultrasound elements.”), and having a first probe and a second probe detachably connected to each other (Rothberg, Para 7; “microfabricated ultrasound transducer probe which may serve as a stand-alone ultrasound transducer probe and which is configured to be interconnectable with other such transducer probes”), wherein the first probe is arranged to acquire a first Doppler signal (Rothberg, Para 307; “Doppler imaging may also be performed with the ultrasound transducer probes according to various embodiments. Pulsed and vector flow Doppler imaging are examples of Doppler modes which may be implemented.”) and the second probe is arranged to acquire a second Doppler signal originating from a different location than the first Doppler signal (Rothberg, Para 7; “microfabricated ultrasound transducer probe which may serve as a stand-alone ultrasound transducer probe and which is configured to be interconnectable with other such transducer probes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naghavi wherein the acquisition unit comprises an ultrasound probe comprising a plurality of transducer elements arranged in a grid configuration, and a first probe and a second probe detachably connected to each other in order to allow for higher functionality due to coordination between multiple interconnected ultrasound transducer probes as well as increasing the versatility of the probe as taught by Rothberg (Rothberg, Para 8 and 78).
Naghavi as modified by Rothberg above does not clearly and explicitly disclose wherein the ultrasound probes are non-imaging ultrasound probes.
In an analogous Doppler ultrasound system field of endeavor Sharf discloses using non-imaging ultrasound probes to acquire Doppler signals (Sharf, Para 60-61; “There is provided in accordance with an exemplary embodiment of the invention, a method of non-imaging extraction of a value of at least one cardiac parameter, comprising: a) aiming an ultrasonic sensor in a non-imaging mode and acquiring at least one Doppler signal therefrom”).
The use of the techniques of non-imaging ultrasound probes taught by Sharf in the invention of a Doppler ultrasound diagnostic device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of measuring Doppler signals; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naghavi as modified by Rothberg above wherein the ultrasound probes are non-imaging ultrasound probes in order to allow for quantitative assessment of the heart with greater temporal resolution and accurate timing as taught by (Sharf, Para 8).

Regarding claim 2, Naghavi as modified by Rothberg and Sharf above discloses all of the limitations of claim 1 as discussed above.
Naghavi does not disclose wherein the ultrasound probe has a latching mechanism to latch the first non-imaging probe and the second non-imaging probe to provide a single probe in the integrated configuration of the ultrasound probe, and to unlatch/detach the first non-imaging probe and the second non-imaging probe to provide two probes in the split configuration of the ultrasound probe.
However, Rothberg further discloses wherein an ultrasound probe has a latching mechanism to latch a first probe and a second probe to provide a single probe in an integrated configuration of the ultrasound probe (Rothberg, Para 250; “facilitate use of an ultrasound transducer probe as either a standalone ultrasound transducer probe or as a repeatable unit to tile and interconnect with other such ultrasound transducer probes in a larger ultrasound device”), and to unlatch/detach the first probe and the second probe to provide two probes in a split configuration of the ultrasound probe (Rothberg, Para 250; “facilitate use of an ultrasound transducer probe as either a standalone ultrasound transducer probe or as a repeatable unit to tile and interconnect with other such ultrasound transducer probes in a larger ultrasound device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naghavi as modified by Rothberg and Sharf above wherein the ultrasound probe has a latching mechanism to latch the first non-imaging probe and the second non-imaging probe to provide a single probe in the integrated configuration of the ultrasound probe, and to unlatch/detach the first non-imaging probe and the second non-imaging probe to provide two probes in the split configuration of the ultrasound probe in order to allow for higher imaging functionality due to coordination between multiple interconnected ultrasound transducer probes as taught by Rothberg (Rothberg, Para 8)

Regarding claim 8, Naghavi as modified by Rothberg and Sharf above discloses all of the limitations of claim 1 as discussed above.
Naghavi as modified by Rothberg and Sharf above further discloses wherein the processing unit is provided to detect a flow of blood in a blood vessel (Naghavi, Para 21; “testing of vascular reactive capacity of an individual is determined using Pulse Wave Velocity (PWV) and/or Pulse Wave Flow (PWF) analysis”).

Regarding claim 15, Naghavi discloses a method for measuring arterial parameters (Naghavi, Para 116; “the invention includes a measure and record of the blood pressure of the subject. In an embodiment, blood pressure measurements can be any that are suitable and well known in the art. In one embodiment, the blood pressure of the subject is measured using Korotkoff sounds or oscillometric methods. In an alternate embodiment, blood pressure measurement is implemented by measuring radial artery waveforms to calculate systolic, diastolic and mean pressures”) using non-imaging ultrasound (Naghavi, Para 121; “one or more of the Doppler probes, as depicted in FIGS. 3A-C of the Modular Apparatus can be utilized to determine blood pressure after occlusion at a location on the brachial arterial tree and at a location on the femoral arterial tree”), the
method comprising:
acquiring Doppler ultrasound signals from at least one blood vessel by an acquisition unit (Naghavi, Para 121; “one or more of the Doppler probes, as depicted in FIGS. 3A-C of the Modular Apparatus can be utilized),
wherein the acquisition unit comprises an ultrasound probe having a first probe and a second probe, wherein acquiring includes acquiring a first Doppler signal with the first probe and acquiring a second Doppler signal with the second probe, the second Doppler signal originating from a different location in a body than the first Doppler signal (Naghavi, Para 54; “at least two of the plurality of Doppler sensors are adapted to be disposed over a single arterial flow path and at a spaced apart distance sufficient for pulse wave velocity (PWV) measurement and wherein the CPU is programmed to perform PWV analysis”),
wherein the ultrasound probe is configured to provide a single probe in an integrated configuration of the ultrasound probe (Naghavi, Para 168; “Typically pulse wave form analysis is determined by use of a single Doppler probe. If there is an increase in the diameter of the artery (e.g. induced by reactive hyperemia such as by occlusion of the brachial artery by a blood pressure cuff) this will delay the reflectance (backward) wave which will then increase the overall width, W, of the pulse or decrease its height.”), and wherein the ultrasound probe is further configured to provide two probes in a split configuration of the ultrasound probe (Naghavi, Para 121; “one or more of the Doppler probes, as depicted in FIGS. 3A-C of the Modular Apparatus can be utilized to determine blood pressure after occlusion at a location on the brachial arterial tree and at a location on the femoral arterial tree. The two values are compared by the unit's software and an index is calculated and reported.”) (Naghavi, Para 120-122; describing several examples taking measurements at different parts of the bodies); and
Naghavi interpreted as disclosing this limitation in the claim because Naghavi discloses measuring from a single artery using a single probe (equivalent to the integrated probe) and at least two arteries or locations when using two spaced apart probes (equivalent to the split configuration).
processing the acquired Doppler ultrasound signal and determining, based on a time delay between the acquired Doppler signals, changes in the blood vessel through measurements of at least Peak Systolic Velocity (PSV) (Naghavi, Para 172; “Methods and apparatus for comprehensive assessment of vascular function are provided by [...] peak systolic Doppler velocity measurement by Doppler ultrasonography.”) and Pulse Wave Velocity (PWV) (Naghavi, Para 95; “to control and receive data from one or more Doppler probes in order to measure [...] PWV”) (Naghavi, Para 159; “PWV can be detected by tonometry, ultrasonography, and oscillometrics, In one embodiment of the invention PWV is determined by Doppler measurements at two spaced apart sited on a single arterial tree.”) (Naghavi, Para 95; “to control and receive data from one or more Doppler probes in order to measure [...] PWV”) (Naghavi, Para 159; “PWV can be detected by tonometry, ultrasonography, and oscillometrics, In one embodiment of the invention PWV is determined by Doppler measurements at two spaced apart sited on a single arterial tree.”), by a processing unit,
wherein the processing unit is configured to estimate the PSV and PWV (Naghavi, Para 172; “Methods and apparatus for comprehensive assessment of vascular function are provided by [...] peak systolic Doppler velocity measurement by Doppler ultrasonography.”) (Naghavi, Para 95; “to control and receive data from one or more Doppler probes in order to measure [...] PWV”) for a specific artery or blood vessel when the probe has the integrated configuration (Naghavi, Para 168; “Typically pulse wave form analysis is determined by use of a single Doppler probe. If there is an increase in the diameter of the artery (e.g. induced by reactive hyperemia such as by occlusion of the brachial artery by a blood pressure cuff) this will delay the reflectance (backward) wave which will then increase the overall width, W, of the pulse or decrease its height.”) (Naghavi, Para 168; “PWV can be detected by tonometry, ultrasonography, and oscillometrics, In one embodiment of the invention PWV is determined by Doppler measurements at two spaced apart sited on a single arterial tree.”), and the processing unit is configured to estimate the PWV for at least two arteries or blood vessels when the probe has the split configuration (Naghavi, Para 121; “one or more of the Doppler probes, as depicted in FIGS. 3A-C of the Modular Apparatus can be utilized to determine blood pressure after occlusion at a location on the brachial arterial tree and at a location on the femoral arterial tree. The two values are compared by the unit's software and an index is calculated and reported.”) (Naghavi, Para 120-122; describing several examples taking measurements at different parts of the bodies) (Naghavi, Para 168; “Typically pulse wave form analysis is determined by use of a single Doppler probe. If there is an increase in the diameter of the artery (e.g. induced by reactive hyperemia such as by occlusion of the brachial artery by a blood pressure cuff) this will delay the reflectance (backward) wave which will then increase the overall width, W, of the pulse or decrease its height.”) (Naghavi, Para 95; “to control and receive data from one or more Doppler probes in order to measure [...] PWV”) (Naghavi, Para 159; “PWV can be detected by tonometry, ultrasonography, and oscillometrics, In one embodiment of the invention PWV is determined by Doppler measurements at two spaced apart sited on a single arterial tree.”).
Naghavi interpreted as disclosing this limitation in the claim because Naghavi discloses measuring from a single artery using a single probe (equivalent to the integrated probe) and at least two arteries when using two spaced apart probes (equivalent to the split configuration).
Naghavi does not clearly and explicitly disclose wherein the acquisition unit comprises an ultrasound probe comprising a plurality of transducer elements arranged in a grid configuration, and a first probe and a second probe detachably connected to each other, and wherein the ultrasound probes are non-imaging ultrasound probes.
In an analogous ultrasound probe field of endeavor Rothberg discloses wherein an acquisition unit comprises an ultrasound probe comprising a plurality of transducer elements arranged in a grid configuration (Rothberg, Figures 2A-2D; showing this configuration) (Rothberg, Para 155; “the plurality of ultrasonic transducers 204 of ultrasound transducer probe 200 may include an array of sixteen rows (parallel to the width W1) of ultrasound elements with each row of ultrasound elements having 128 ultrasound elements.”), and a first probe and a second probe detachably connected to each other (Rothberg, Para 7; “microfabricated ultrasound transducer probe which may serve as a stand-alone ultrasound transducer probe and which is configured to be interconnectable with other such transducer probes”), wherein the first probe is arranged to acquire a first Doppler signal (Rothberg, Para 307; “Doppler imaging may also be performed with the ultrasound transducer probes according to various embodiments. Pulsed and vector flow Doppler imaging are examples of Doppler modes which may be implemented.”) and the second probe is arranged to acquire a second Doppler signal originating from a different location than the first Doppler signal (Rothberg, Para 7; “microfabricated ultrasound transducer probe which may serve as a stand-alone ultrasound transducer probe and which is configured to be interconnectable with other such transducer probes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naghavi wherein the acquisition unit comprises an ultrasound probe comprising a plurality of transducer elements arranged in a grid configuration, and a first probe and a second probe detachably connected to each other in order to allow for higher functionality due to coordination between multiple interconnected ultrasound transducer probes as well as increasing the versatility of the probe as taught by Rothberg (Rothberg, Para 8 and 78).
Naghavi as modified by Rothberg above does not clearly and explicitly disclose wherein the ultrasound probes are non-imaging ultrasound probes.
In an analogous Doppler ultrasound system field of endeavor Sharf discloses using non-imaging ultrasound probes to acquire Doppler signals (Sharf, Para 60-61; “There is provided in accordance with an exemplary embodiment of the invention, a method of non-imaging extraction of a value of at least one cardiac parameter, comprising: a) aiming an ultrasonic sensor in a non-imaging mode and acquiring at least one Doppler signal therefrom”).
The use of the techniques of non-imaging ultrasound probes taught by Sharf in the invention of a Doppler ultrasound diagnostic device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of measuring Doppler signals; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naghavi as modified by Rothberg above wherein the ultrasound probes are non-imaging ultrasound probes in order to allow for quantitative assessment of the heart with greater temporal resolution and accurate timing as taught by (Sharf, Para 8).

Regarding claim 16, Naghavi as modified by Rothberg and Sharf above discloses all of the limitations of claim 15 as discussed above.
Naghavi as modified by Rothberg and Sharf above further discloses wherein the processing includes detecting the flow of blood in the blood vessel (Naghavi, Para 21; “testing of vascular reactive capacity of an individual is determined using Pulse Wave Velocity (PWV) and/or Pulse Wave Flow (PWF) analysis”).

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi, Rothberg, and Sharf as applied to claim 1 above, and in further view of Gupta et al. (US20140228688, hereafter Gupta).
Regarding claim 3, Naghavi as modified by Rothberg and Sharf above discloses all of the limitations of claim 1 as discussed above.
Naghavi as modified by Rothberg and Sharf above does not clearly and explicitly disclose wherein the transducer elements of the ultrasound probe are provided to operate individually or collectively.
In an analogous blood flow measurement with Doppler ultrasound field of endeavor Gupta discloses wherein transducer elements of an ultrasound probe are provided to operate individually or collectively (Gupta, Para 18; “A characteristic of the transducer array is that the individual transducer elements are activated independently of one another [...] During Doppler data acquisition, the elements may be driven either sequentially or in groups such that the acoustic signal from one transducer does not affect the others that are driven at the same time”).
The use of the techniques of using transducer elements of an ultrasound probe which can operate individually or collectively taught by Gupta in the invention of a Doppler ultrasound diagnostic device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of receiving Doppler signals for blood flow analysis; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naghavi as modified by Rothberg and Sharf above wherein the transducer elements of the ultrasound probe are provided to operate individually or collectively in order to allow for accurate calculation of blood velocimetry as taught by Gupta (Gupta, Para 3-4).

Regarding claim 4, Naghavi as modified by Rothberg and Sharf above discloses all of the limitations of claim 1 as discussed above.
Naghavi as modified by Rothberg and Sharf above does not clearly and explicitly disclose herein the transducer elements of the ultrasound probe are provided to operate simultaneously or separately.
In an analogous blood flow measurement with Doppler ultrasound field of endeavor Gupta discloses herein the transducer elements of the ultrasound probe are provided to operate simultaneously or separately (Gupta, Para 18; “A characteristic of the transducer array is that the individual transducer elements are activated independently of one another [...] During Doppler data acquisition, the elements may be driven either sequentially or in groups such that the acoustic signal from one transducer does not affect the others that are driven at the same time”).
The use of the techniques of using transducer elements of an ultrasound probe which can operate individually or collectively taught by Gupta in the invention of a Doppler ultrasound diagnostic device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of receiving Doppler signals for blood flow analysis; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naghavi as modified by Rothberg and Sharf above herein the transducer elements of the ultrasound probe are provided to operate simultaneously or separately in order to allow for accurate calculation of blood velocimetry as taught by Gupta (Gupta, Para 3-4).

Regarding claim 6, Naghavi as modified by Rothberg, Sharf, and Gupta above discloses all of the limitations of claim 3 as discussed above.
Naghavi does not clearly and explicitly disclose wherein the transducer elements of the ultrasound probe are arranged to provide a collimated beam in a region of interest.
However, Gupta further discloses wherein transducer elements of an ultrasound probe are arranged to provide a collimated beam in a region of interest (Gupta, Para 4; “Para 4; "This document discloses a device for measuring blood flow velocity in the blood vessels of a subject. Such an ultrasound device for measuring blood flow velocity in a blood vessel of a subject, the measurement depending on reflections from a volume of a subject's body part of a collimated beam of ultrasound energy radiated by an ultrasound transducer into the volume of the subject's body part,”).
The use of the techniques of using a collimated beam taught by Gupta in the invention of a Doppler ultrasound diagnostic device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of receiving Doppler signals for blood flow analysis; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naghavi as modified by Rothberg, Sharf, and Gupta above wherein the transducer elements of the ultrasound probe are arranged to provide a collimated beam in a region of interest in order to allow for accurate calculation of blood velocimetry as taught by Gupta (Gupta, Para 3-4).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi, Rothberg, and Sharf as applied to claims 8 and 16 above, and in further view of Burbank et al. (US20050228416, hereafter Burbank).
Regarding claim 10, Naghavi as modified by Rothberg and Sharf above discloses all of the limitations of claim 8 as discussed above.
Naghavi as modified by Rothberg and Sharf above further discloses wherein the processing unit is configured to identify a transducer element from the plurality of transducer elements from which the flow of blood has been detected (Naghavi, Para 20; “may include one or more optional Doppler and data acquisition (DAQ) modules to control and receive data from one or more Doppler probes in order to measure ABI, TBI, TFI, PWV, PWF, and/or DFW”).
Naghavi is interpreted as disclosing the limitations in the claim because a person having ordinary skill in the art would understand that the DAQ modules must be aware of which transducer elements the data comes from in order to measure the recited measures.
Naghavi as modified by Rothberg and Sharf above does not clearly and explicitly disclose wherein the processing unit is configured to identify the blood vessel from which the flow of blood has been detected.
In analogous Doppler ultrasound diagnostic device field of endeavor Burbank discloses wherein a processing unit is configured to identify a blood vessel from which a flow of blood has been detected (Burbank, Para 30; “Devices and methods of the present invention can simplify the process of identifying a uterine artery and permits simultaneous interrogation and gathering of blood flow data for the artery. The device […] automatically identifies the artery location and characteristics of the left and/or right side uterine artery [...] Devices according to the present invention permit simultaneous identification [...] of a uterine artery in a non-invasive manner”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naghavi as modified by Rothberg and Sharf above wherein the processing unit is configured to identify the blood vessel from which the flow of blood has been detected in order to lower the amount of skill needed and simplify the process of using the device as taught by Burbank (Burbank, Para 30).

Regarding claim 18, Naghavi as modified by Rothberg and Sharf above discloses all of the limitations of claim 16 as discussed above.
Naghavi as modified by Rothberg and Sharf above further discloses wherein the processing includes identifying a transducer element from the plurality of transducer elements from which the flow of blood has been detected (Naghavi, Para 20; “may include one or more optional Doppler and data acquisition (DAQ) modules to control and receive data from one or more Doppler probes in order to measure ABI, TBI, TFI, PWV, PWF, and/or DFW”).
Naghavi is interpreted as disclosing the limitations in the claim because a person having ordinary skill in the art would understand that the DAQ modules must be aware of which transducer elements the data comes from in order to measure the recited measures.
Naghavi as modified by Rothberg and Sharf above does not clearly and explicitly disclose wherein the processing includes identifying the blood vessel from which the flow of blood has been detected.
In analogous Doppler ultrasound diagnostic device field of endeavor Burbank discloses wherein processing includes identifying a blood vessel from which a flow of blood has been detected (Burbank, Para 30; “Devices and methods of the present invention can simplify the process of identifying a uterine artery and permits simultaneous interrogation and gathering of blood flow data for the artery. The device […] automatically identifies the artery location and characteristics of the left and/or right side uterine artery [...] Devices according to the present invention permit simultaneous identification [...] of a uterine artery in a non-invasive manner”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naghavi as modified by Rothberg and Sharf above wherein the processing includes identifying the blood vessel from which the flow of blood has been detected in order to lower the amount of skill needed and simplify the process of using the device as taught by Burbank (Burbank, Para 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793